Affiliated AFL-ClO

DULUTH BUILDING AND CONSTRUCTION TRADES COUNCIL

2002 LONDON ROAD LABOR CENTER DULUTH, MINN. 55812
E+
Officers
Craig Olson
President

Darrell Godbout
Vice President

Dan Otson
Secretary

Jeff Daveau
Treasurer

Boilermakers #647
Bricklayers #1
Carpenters #361

Cement Masons #633

Elevator #9
IBEW #242
Insulators #49
lronworkers #512
Laborers #1091
Millrights #1348
Operators #49
Painters #106
Pipefitiers #17
Roofers #96
Sheetmetal #10
Sprinklerfitters #669
Teamsters #346

March 4, 2021
Emily Larson, Mayor Zack Filipovich
elarson@duluthmn.gov zfilipovich@duluthmn. gov
Gary Anderson Joel Sipress |
anderson@duluthmn.gov jsipress@duluthmn.gov
Roz Randorf Renee Van Nett
rf ‘OV rvannett@duluthmn. gov
Janet Kennedy Anik Forsman
ikenned uluthmn. gov aforsman ‘OV
Derek Medved Terese Tomanek
dmedved@duluthmn. gov ttomanek, uthmn.gov

Re: Amendment to City of Duluth Project Labor Agreement
Dear Mayor Larson and City Council Members:

On behalf of the Duluth Building and Construction Trades Council, I write to
express support for amending the Project Labor Agreement referenced in City
Ordinance Section 2-29.

The Trades Council supports amending the current form of the Project Labor
Agreement by deleting Article 3, Section 2, which is commonly known as a2 union
security provision. The Trades Council also supports adding a new sentence at
Article 2, Section 9 that further clarifies that union membership or support is not
required for an employee of a non-signatory contractor to work on a City of Duluth
PLA project. The sentence states:

EXHIBIT_~3
Mayor Larson and City Council Members
March 4, 2021
Page 2

Nothing in this Agreement requires employees to
join a union or pay dues or fees to a union as a
condition of working on the covered project. This
Agreement is not, however, intended to supersede
independent requirements in applicable local union
agreements as to contractors that are otherwise
Signatory to those agreements and as to employees
of such employers performing covered work.

If you have any questions regarding our support for the amendments described in
this letter, please let me know. You can reach me by phone at 218-724-6466 or

by e-mail at president@duluthbuildingtrades.com.

Sincerely yours, Z |

Craig Olson, Presi
Duluth Building & Construction Trades Council
